               Case 1:20-cv-04511-LGS Document 22 Filed 10/09/20 Page 1 of 1

                      Michael Faillace & Associates, P.C.
                                         Employment and Litigation Attorneys

    60 East 42nd Street, Suite 4510                                            Telephone: (212) 317-1200
    New York, New York 10165                                                    Facsimile: (212) 317-1620
    _________

    gnaydenskiy@faillacelaw.com

                                                                           October 8, 2020
    BY ECF
    Hon. Lorna G. Schofield
    United States District Judge
    United States Courthouse
    40 Foley Square
    New York, NY 10007-1312

                     Re:      Morales et al v. Tap House LLC et al
                              Case No. 20-cv-04511-LGS


            Your Honor:

                     We represent Plaintiff in the above title matter. We write, on behalf of all parties,

    to respectfully request a 2 week extension of time (from today) for Plaintiff to submit the

    settlement fairness motion. The reason for the request is because defense counsel is in the

    process of reviewing the draft agreement for finalization. Therefore, we respectfully request an

    extension of time until October 22, 2020 to file Plaintiff’s motion for settlement.

            We thank The Court for its attention to this matter.


                                                      Respectfully Submitted,

                                                      /s/Gennadiy Naydenskiy, Esq.____________
                                                      Gennadiy Naydenskiy, Esq.
                                                      MICHAEL FAILLACE & ASSOCIATES, P.C.
                                                      Attorneys for Plaintiff

The application is GRANTED. By October 22, 2020, the parties shall file (i) the settlement agreement and (ii) a joint
letter with supporting evidence addressing the findings this Court must make in order to approve the settlement as
fair and reasonable. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015), cert. denied, 136
S. Ct. 824 (2016); see, e.g., Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335–36 (S.D.N.Y. 2012) (outlining factors
district courts have used to determine whether a proposed settlement is fair and reasonable). The parties’ letter
shall include a detailed breakdown of counsel’s time spent and expenses incurred if counsel is seeking attorneys’
fees and expenses.

SO ORDERED

Dated: October 9, 2020
       New York, New York
